CAULFIELD, J.
(after stating the facts). — I. Defendant, Terminal Railroad Association, did not. detain plaintiff’s trunk for the Missouri, Kansas and Texas Ry. Co. nor assert any lien of its own; it made the claim solely on behalf of the Galveston, Houston and San Antonio Ry. Co.
Our first question then is, whether the Galveston, Houston and San Antonio Ry. Co. had. a lien on plaintiff’s sole personal baggage for the fare of the child she had with her. It may be accepted that she was responsible for the child’s fare. [Hutchinson, Carriers (3 Ed.), sec. 1025.] But does it follow that therefore the carrier had a lien on her baggage for such fare? It is said that the carrier of a passenger has the same lien upon his baggage to secure the payment of the price of the carriage that a common carrier has upon the goods which he has carried, for his freight. [Hutchinson, Carriers (3 Ed.), sec. 1305.] Note that it has the same lien. Now the lien of the carrier of goods exists only in favor of demands connected with the transportation of the particular property against *398which it is asserted, and essential to its conveyance from the point of shipment to destination. [Berry Coal & Co. v. Chicago, P. & St. L. Railway Co., 116 Mo. App. 214, 228, 92 S. W. 711.] It does not exist for the enforcement of demands not connected with snch transportation. [Steamboat Virginia v. Kraft, 25 Mo. 76; 5 Am. and Eng. Ency. Law (2 Ed.), 400.] So it is with the carrier of a passenger; He has a lien for the fare of the passenger only because the fare is for, or includes, the transportation of the passenger’s baggage. [1 Elliott, Railroads (2 Ed.), sec. 1662.] How does the claim for a lien in the case at bar respond to such a .test? Plaintiff purchased and paid for a ticket for herself. This alone entitled her to the transportation of her baggage not exceeding a prescribed weight. She checked her baggage on this ticket and also paid an extra charge because it exceeded the prescribed weight. The exaction and payment of this additional compensation excludes the idea that the child’s fare might have included some part of the charge for transporting the baggage. The plaintiff’s fare and the excess baggage payment alone included, and were sufficient to cover, that. The demand for the child’s fare was wholly foreign to and disconnected with any cost or charge for transportation of plaintiff’s baggage. It could not serve as the basis for a valid lien on such baggage.
II. Nor was defendant in any better position than the Galveston, Houston and San Antonio Ry. Co. as far as the assertion of this lien is concerned. Even a “final carrier” cannot detain goods for a previous carrier unless it at least appears that the lien is claimed for a charge connected with the transportation of the goods. If the “final carrier” holds the goods for a mere blind charge not purporting to be connected with the transportation, it does so at its peril. [Steamboat Virginia v. Kraft, 25 Mo. 76; Berry Coal & Coke *399Co. v. C. P. & St. L. Ry. Co., 116 Mo. App. 214, 228,] That is exactly what the defendant did in this case and it must abide the consequences. But the truth is, so far as this record discloses, the defendant was not a carrier of plaintiff or her baggage at all. The Missouri, Kansas and Texas Ry. Co. carried her and her baggage to San Antonio and brought them back to St. Louis. It is true that defendant received the baggage, but the inference is clear that such receipt occurred after the carriage was completed. The best that can be said for defendant’s connection with the transaction is, that it was holding the trunk and asserting the lien as a mere agent. As such, it had no greater right than its principal. [24 Am. and Eng. Ency. Law, p. 506.]
The judgment is affirmed.
Reynolds, P. J., concurs; Nortoni, Jdissents.